Citation Nr: 0620669	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-25 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension and 
heart disease, claimed as secondary to service-connected PTSD 
and/or service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


 
ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1968.

This claim is on appeal from the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in May 2006.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran is not shown to have gross impairment in 
thought or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, an inability to maintain 
personal hygiene, or to be disoriented.  

2.  The medical evidence reasonably indicates that the 
veteran's currently-diagnosed hypertension and heart disease 
are secondary to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Codes (DCs) 9411, 9440 (2005).

2.  With the benefit of the doubt, hypertension and heart 
disease are proximately due to service-connected PTSD.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.310 
(2005); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Rating in Excess of 70 Percent for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

Under the relevant laws and regulations, a 100 percent 
evaluation would be in order for PTSD with gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  

Although the record clearly demonstrates that the veteran 
experiences occupational and social impairment with 
deficiencies in multiple areas, including family and work 
situations, it does not rise to the level of a 100 percent 
psychiatric disability.

Specifically, in the most recent psychiatric treatment note 
associated with the claims file, the veteran related having 
nightmares and disrupted sleep.  However, he was noted to 
volunteer at the VA, had recently taken a trip to New York, 
and was compliant with his psychiatric medications.  He was 
in no acute distress, speech was goal-directed, affect 
constricted, mood was variable, he was alert and oriented, 
and had no delusions or suicidal or homicidal ideations.  The 
global assessment of functioning (GAF) was reported as 52, 
indicating "moderate" symptoms and moderate difficulty in 
social and occupational functioning. 

Although the veteran has a serious psychological disability, 
his symptoms do not rise to the level of a 100 percent 
disability as anticipated under the current rating criteria.  
Specifically, the most recent record showed that there was no 
gross impairment in thought processes or communication (his 
was described as goal-directed), persistent delusions or 
hallucinations (he had no delusions or hallucinations), 
grossly inappropriate behavior (not reported), persistent 
danger of hurting self or others (not indicated), 
intermittent inability to perform activities of daily living 
(not reported), and disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name (he was alert and oriented).  

Additional outpatient treatment notes are essentially 
consistent with the September 2005 note.  The prior GAF in 
March 2005 was reported as 50, indicating "serious" 
symptoms and serious impairment in social and occupational 
functioning.  The Board finds that the current 70 percent 
rating contemplates a serious disorder and a higher 
evaluation is not warranted based on the GAF alone.  

Similarly, in an April 2006 letter, the veteran's VA 
psychiatrist (Dr. O.) reflected that the veteran's actual 
diagnosis should be PTSD, rather than neurosis.  He estimated 
the veteran's GAF as 30; however, he qualified his 
determination because "VA applies the concept of [GAF] to 
reflect the worse area of impairment (as opposed to its 
intended use to describe the patient's overall or global 
condition)" and based his lower GAF on the veteran's self-
reported symptom that he was "sometimes incoherent."  

Nonetheless, the Board is not obligated to accept a medical 
opinion premised on the veteran's recitation of medical 
history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  A 
review of Dr. O.'s notes does not show that the veteran was 
described as incoherent.  Further, a review of multiple Vet 
Center records does not show complaints of or evidence that 
the veteran was incoherent at any time.  

Statements from his family reflect on-going psychiatric 
symptoms but no evidence that the veteran was incoherent.  
Therefore, the Board places less probative value on a GAF 
which is inconsistent with the objective medical record and 
based on an unsubstantiated claim by the veteran.

Further, a review of extensive group psychiatric treatment 
notes from the Vet Center indicated that the veteran 
participated in group therapy and was able to share his 
feelings and reportedly kept a close relationship with fellow 
veterans.  It appears that he freely shared in the group, 
bonded well with others in similar situations, attended group 
sessions regularly, arrived promptly, and, at times, seemed 
cheerful and happy.  

Moreover, a review of extensive medical records reflects that 
the veteran reported for multiple medical appointments, 
verbalized understanding of his over-all medical care and 
treatment plan, was cooperative, and was a full participant 
in his medical care.  

The above evidence (Vet Center and outpatient medical 
records) does not show symptoms consistent with a 100 percent 
rating such as gross impairment in thought processes or 
communication (he communicated well in group sessions and 
during medical appointments), persistent delusions or 
hallucinations (not reported in any record), grossly 
inappropriate behavior (was noted to be appropriate in group 
sessions), persistent danger of hurting self or others 
(suicidal and homicidal ideations denied), intermittent 
inability to perform activities of daily living (not 
reported), and disorientation to time or place (always 
reported to be alert and oriented in group sessions and 
during medical appointments), memory loss for names of close 
relatives, own occupation, or own name (not reported at any 
time).  

In addition, although the veteran is noted to be on 
psychiatric medications and under regular therapy, there 
appears to be no recent psychiatric hospitalizations.  In 
addition, as reported above, outpatient treatment records 
reflect that the veteran was oriented and a full participant 
in his multiple medical disorders.  For those reasons, the 
Board finds that the veteran does not meet the criteria for a 
100 percent disability rating.

The Board has considered the veteran's written statements and 
his and his wife's sworn testimony that his PTSD is worse 
than currently evaluated.  At a hearing before the Board, the 
veteran's wife testified that the veteran did not take his 
medication, got angry, and she had to tell him to change his 
clothes.  He reported that he attended counseling at the Vet 
Center twice a month and had counseling at the VA.  She 
further maintained that he was depressed a lot and did not 
sleep well at night.  His son also wrote a description of how 
his father's psychiatric symptoms impacted their relationship 
over the years.

Although these statements are probative of symptomatology, 
they are not competent or credible evidence of a diagnosis, 
date of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.  Therefore, 
the claim for a higher rating is denied.

II.  Entitlement to Service Connection for Hypertension and 
Heart Disease, Claimed as Secondary to Service-Connected PTSD 
or Service-Connected Diabetes

The veteran originally claimed hypertension as secondary to 
service-connected diabetes.  He subsequently modified his 
theory of entitlement to assert a claim for hypertension 
and/or heart disease as secondary to service-connected PTSD 
and/or service-connected diabetes.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2005).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The veteran recently submitted several statements in support 
of his claim.  In a May 2006 letter, a VA osteopathic doctor 
from the Section of Cardiology wrote that:

[the veteran] is under my care at the VA 
Medical Center for treatment of coronary 
artery disease, hypertension, and 
congestive heart failure.

He suffers from posttraumatic stress 
disorder (PTSD), and I feel that this may 
have contributed significantly to the 
development of cardiac risk factors such 
as diabetes and hypertension, which 
likely lead to his bypass surgery in 2004 
and his congestive heart failure.

Also in a May 2006 letter, the veteran's treating VA 
psychiatrist indicated:

[the veteran] suffers from coronary 
artery disease.  He has asked me to write 
this letter to whom it may concern for 
use as he wishes with respect to any 
relationship between his PTSD and 
cardiovascular condition.

The patient suffers from several other 
related medical conditions, including 
obesity, type II diabetes, hypertension, 
hypercholesterolemia, sleep apnea, and 
hypothyroidism that can cause or all 
significantly exacerbate coronary artery 
disease.

In addition, research has shown an 
association between PTSD and 
cardiovascular disease.  The Board of 
Veterans Appeals has ruled in favor of 
this association for other patients with 
PTSD and heart disease.  While it is 
unlikely that PTSD is the sole cause of 
this patient's coronary artery disease, 
it is likely that it has contributed to 
the development or exacerbation of his 
condition.

Please consider that a causal nexus may 
exist between [the veteran's] PTSD and 
his coronary artery disease.

In a brief July 2003 statement submitted on a prescription 
form, the same VA psychiatrist wrote that:

[the veteran] is claiming his 
hypertension is related to his service-
connected condition of PTSD.  Some 
studies have suggested a relationship 
between PTSD and cardiovascular 
abnormalities, including hypertension.  
Please assist him in his claim for s/c 
for hypertension.

In a brief August 2003 statement written on a prescription 
form, another VA physician reflected that:

hypertension can be caused by diabetes 
for which [the veteran] is service 
connected.

In an October 2004 letter, the veteran's cardiac surgeon 
wrote:

[the veteran] underwent coronary 
revascularization times four [in July 
1994] . . . [He] has had a history of 
medical problems that have contributed to 
his coronary artery disease.  His past 
medical problems are as follows:  
Hypertension, diabetes, and high 
cholesterol.

Under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the veteran prevails.  Thus, to deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.

In view of the above, the Board finds that the nexus between 
the veteran's service-connected PTSD, and current 
cardiovascular disease, including hypertension, has been 
satisfied by the evidence.  Thus, with application of the 
benefit of the doubt rule, service connection is granted for 
cardiovascular disease, including hypertension.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in October 2002 and October 2005.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The VCAA notice letters provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  

He was notified of the need to give to VA any evidence 
pertaining to his claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of these claims.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
the veteran was provided with specific information as to why 
the claims were being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in the May 2004 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in May 2006.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a full complement of psychiatric 
outpatient treatment records and Vet Center records are 
associated with the claims file.  

Moreover, the Board has considered multiple letters from his 
treating physicians in support of his claims.  The available 
medical evidence is sufficient for adequate determinations.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  

Even though the notice was  inadequate on these two elements, 
the Board finds no prejudicial error in the failure of the RO 
to provide notice as to the effective date.  Dingess v. 
Nicholson,  19 Vet. App. 473 (2006).  To the extent that the 
claim for service-connection has been granted, the RO will 
assign the rating and effective date and so notify the 
veteran.  To the extent that an increased rating for PTSD has 
been denied, the issue of an effective date does not arise.


ORDER

The claim for entitlement to a rating in excess of 70 percent 
for PTSD is denied.

The claim for entitlement to service connection for 
hypertension and heart disease, claimed as secondary to 
service-connected PTSD, is granted.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


